ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-007, concluding that CASSELL WOOD, JR., of PLAINFIELD, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and R. l:21-6(b) (failure to maintain attorney account records), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and Rule l:20-20(a) (permitting or authorizing a disbarred attorney to perform services for attorney or clients);
And the Disciplinary Review Board further having concluded that on reinstatement to practice and for a period of two years, respondent should be required to submit to the Office of Attorney Ethics quarterly trust account reconciliations and annual audits of *629his attorney books and records prepared by an accountant approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that CASSELL WOOD, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 25, 2002; and it is further
ORDERED that on reinstatement to practice, respondent shall submit to the Office of Attorney Ethics quarterly trust account reconciliations and annual audits of his attorney books and records prepared by an accountant approved by the Office of Attorney Ethics, for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.